Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the Appeal Brief filed on 11 February 2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
{ 4 }

Specification
The title of the invention is not descriptive.  The title as amended on 6/30/2020 as “HEAT EXCHANGER ASSEMBLY AND METHOD OF FORMING” describes only the field of the invention and not any of the features claimed as inventive.
A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Publication WO 2015/126483 A2 to Kupiszewski in view of US Patent No. 6,886,629 B2 to Dietrich, hereafter Dietrich 629.  A copy of Kupiszewski was provided by applicant with the IDS of 21 August 2019.


    PNG
    media_image1.png
    714
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    735
    607
    media_image2.png
    Greyscale


a monolithic core body (40) having a first set of flow passages (52) and a first coefficient of thermal expansion (being constructed of a metal or alloy material as taught in ¶ 36); and 
a first manifold (51) unitarily formed with the monolithic core body (40, as taught in ¶ 40) in fluid communication with and defining a first fluid inlet for the first set of flow passages (as shown in fig. 3).
Regarding claims 19 and 20, Kupiszewski does not teach the manifold having a coefficient of thermal expansion that is different than that of the monolithic core as taught in claim 19, or specifically less than that of the monolithic core as taught in claim 20.  Kupiszewski teaches the core of his invention to be formed of “cast aluminum bronze” which has a Coefficient of Thermal Expansion of 16.2 10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having a core made of aluminum plates (having a CTE of 23.6 10-6 m/(m C) per The Engineering ToolBox: Thermal Expansion of Metals reference) and having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Themal Expansion ranging from 9-16 10-6/K.  Reade: Nickel-Chromium Alloys (NiCr).  It is noted that Units of m/(m C) and /K are equivalent as the units of meters in the first cancel and the 1 ºC equals 1 Kelvin as a temperature difference.  Thus, whether the core material of cast aluminum bronze taught by Kupiszewski (CTE 16.2) or of aluminum taught by Dietrich 629 (23.6) is 
Both The Engineering ToolBox: Thermal Expansion of Metals and Reade: Nickel-Chromium Alloys (NiCr) are provided as non-patent literature to demonstrate the known properties of materials discussed by Kupiszewski and Dietrich 629 and are not relied upon in this rejection as prior art.  It is noted that an updated version of this document is provided with this action as the version made of record with the Non-Final Rejection of 31 March 2020 included only units of 10-6 in/(in F) which were erroneously quoted in that action as 10-6 m/(m C).)

Kupiszewski teaches limitations from claim 21 in fig. 2, shown above, the heat exchanger of claim 19 further comprising a skin surrounding at least a portion of the monolithic core body (40, as taught in ¶ 36, the tubes 52 are a separate material “formed integrally” with the core 40)  having a coefficient of thermal expansion that is less than the coefficient of thermal expansion of the monolithic core body (these tubes are taught to have a more thermally resistant material than the core itself and the example materials listed such as INCONEL alloy have a lower CTE than the materials taught for the body itself, e.g. cast aluminum bronze of the core with a CTE of 16.2 10-6 m/(m C) compared -6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  It is further noted that even if the aluminum material of Dietrich were substituted in place of the aluminum bronze of Kupiszewski, the CTE of 23.6 is also greater than the 11.5 CTE of INCONEL.) 

Regarding claim 23, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the coefficient of thermal expansion for at least a portion of the first manifold being between 5 and 10 ppm/ºC.  As discussed in the above rejection of claim 19, Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Themal Expansion ranging from 9-16 10-6/K.  Reade: Nickel-Chromium Alloys (NiCr), with the low end of this range falling within the claimed range of 5-10 ppm/ºC.  One of ordinary skill in the art at the time the application was filed would have recognized the degree of thermal expansion to be a result effective variable in a heat exchanger installation as it determines the thermal stresses which will be experienced by the structure and thus the lifespan and reliability of the equipment and because the selection of a material to provide a desired Coefficient of Thermal Expansion will also include determining the other properties, including mechanical strength and thermal conductivity, provided by that material.  It has been held that determining an optimum or workable value for a result effective variable is 

Regarding claim 24, Kupiszewski teaches the core of his inventor being “cast aluminum bronze” (¶ 36) which has a CTE of 16.2 as taught by The Engineering ToolBox: Thermal Expansion of Metals but does not teach this material having a CTE greater than 20 ppm/ºC.  Dietrich 629 teaches in col. 1, lines 20-23 and 29-31 that elements of a heat exchanger that do not require high structural strength may be made from aluminum which is taught by The Engineering ToolBox: Thermal Expansion of Metals to have a CTE of 23.6.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kupiszewski with the aluminum heat exchanging core of Dietrich 629 (and the corresponding known properties of aluminum) as aluminum is well known in the art to be a common, inexpensive material with low weight and good corrosion resistance and heat exchanging performance.

Claim 1-3, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski in view of Dietrich 629, and European Publication EP 3,410,054 to Caimano et al., a copy of which was provided by applicant with the IDS of 21 August 2019.

Kupiszewski teaches limitations from claim 1 in figs. 2 and 3, shown above, a method of forming a heat exchanger (42), the method comprising: 
forming a monolithic core (40) having a first set of flow passages (52); and 

Kupiszewski does not teach the manifold having a coefficient of thermal expansion that is less than that of the monolithic core as taught in claim 1.  Kupiszewski teaches the core of his invention to be formed of “cast aluminum bronze” which has a Coefficient of Thermal Expansion of 16.2 10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  Dietrich 629 teaches in col. 2, lines 41-49 a heat exchanger having a core made of aluminum plates (having a CTE of 23.6 10-6 m/(m C) per The Engineering ToolBox: Thermal Expansion of Metals reference) and having manifolds (referred to as “headers” in Dietrich 629) fitted to the core and made of steel, with examples of Cr-Ni steel, low-temperature steel, and C-steel.  Taking the specific example of Cr-Ni steel, Reade: Nickel-Chromium Alloys (NiCr) reference teaches such alloys of Nickel Chromium Steel to have Coefficients of Themal Expansion ranging from 9-16 10-6/K.  Reade: Nickel-Chromium Alloys (NiCr).  It is noted that Units of m/(m C) and /K are equivalent as the units of meters in the first cancel and the 1 ºC equals 1 Kelvin as a temperature difference.  Thus, whether the core material of cast aluminum bronze taught by Kupiszewski (CTE 16.2) or of aluminum taught by Dietrich 629 (23.6) is used in the combined system, the range of CTE for Cr-Ni steel (8-16) is less as taught in claim 1.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kupiszewski with the steel manifolds/headers of Dietrich 629 because low-strength materials like aluminum or even higher-strength aluminum alloys have a strength lower than that of 
Although Kupiszewski teaches in ¶¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the manifolds being additively manufactured onto the monolithic core.  Caimano teaches in ¶ 52 in col. 13, a method of producing a heat exchanger in which manifolds may be integrally formed on a bank of tubes using additive manufacturing methods.  It would have been obvious to one of ordinary skill in the art at the time the invention was made employ the additive manufacturing process of Caimano in the heat exchanger manufacturing process of Kupiszewski in order to reduce the time and expense of manufacturing the manifolds compared to conventional methods as taught in Caimano’s ¶ 3.

Regarding the limitations of claim 2, refer to the above rejection of claim 1, particularly regarding the teachings of Caimano of the manifold being additively manufactured integrally with the main body (¶ 52).

Kupiszewski teaches limitations from claim 3, the method of claim 1 wherein the monolithic core is made of a first material (as described in ¶ 36) and the first manifold is made of a second material different from the first material (as described in ¶ 40). 

Kupiszewski teaches limitations from claim 9 in fig. 2, shown above, the method of claim 1 wherein forming the monolithic core (40) further includes a second set of flow 
Kupiszewski teaches limitations from claim 10 in figs. 2 and 3, shown above, the method of claim 9, further comprising manufacturing onto the monolithic core (40) a second manifold (another of the manifolds 51), where the second manifold defines a second fluid inlet that is in fluid communication with the second set of flow passages (54) and where the second manifold has a coefficient of thermal expansion less than the coefficient of thermal expansion of the monolithic core (the composite materials taught for the manifold in ¶ 40 have lower CTE than the metals and alloys taught for the core in ¶ 36). 
Although Kupiszewski teaches in ¶ 7 and 9 that additive manufacturing is desirably used in the heat exchanger of his invention, Kupiszewski does not teach the manifolds being additively manufactured onto the monolithic core.  Caimano teaches in ¶ 52 in col. 13, a method of producing a heat exchanger in which manifolds may be integrally formed on a bank of tubes using additive manufacturing methods.  It would have been obvious to one of ordinary skill in the art at the time the invention was made employ the additive manufacturing process of Caimano in the heat exchanger manufacturing process of Kupiszewski in order to reduce the time and expense of manufacturing the manifolds compared to conventional methods as taught in Caimano’s ¶ 3.

Regarding claim 11, Kupiszewski does not teach the two manifolds having different coefficients of thermal expansion.  One of ordinary skill in the art at the time the application was filed would have found these two coefficients to thermal expansion to be result 

 Kupiszewski teaches limitations from claim 12 in fig. 2, shown above, the heat exchanger of claim 19 further comprising a skin surrounding at least a portion of the monolithic core body (40, as taught in ¶ 36, the tubes 52 are a separate material “formed integrally” with the core 40)  having a coefficient of thermal expansion that is less than the coefficient of thermal expansion of the monolithic core body (these tubes are taught to have a more thermally resistant material than the core itself and the example materials listed such as INCONEL alloy have a lower CTE than the materials taught for the body itself, e.g. cast aluminum bronze of the core with a CTE of 16.2 10-6 m/(m C) compared to INCONEL alloy at 11.5  10-6 m/(m C) as per The Engineering ToolBox: Thermal Expansion of Metals.  It is further noted that even if the aluminum material of Dietrich were substituted in place of the aluminum bronze of Kupiszewski, the CTE of 23.6 is also greater than the 11.5 CTE of INCONEL.) 
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski and Dietrich 629 as applied to claim 19 above and further in view of US Publication No. 2017/0044982 A1 to Duesler et al.

Regarding claim 22, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the material of the manifold being an alloy having 35-55% nickel.  Duesler teaches in ¶ 40 a heat exchanger having manifolds which “may be made of a high-performance nickel-chromium alloy” and gives as examples the trademarked alloys INCONEL and HAYNES 282.  The trademark INCONEL can refer to a number of nickel-based allies of particularly compositions.  As an example, examiner directs attention to INCONEL 617, a technical data sheet for which is presented by examiner in the High Temp Metals NPL.  This document teaches the .

Claims 4-5, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, and Caimano as applied to claims 1-3 above, and further in view of Duesler.

Regarding claim 4, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Kupiszewski does not teach the material of the manifold being an alloy having 35-55% nickel.  Duesler teaches in ¶ 40 a heat exchanger having manifolds which “may be made of a high-performance nickel-chromium alloy” and gives as examples the trademarked alloys INCONEL and HAYNES 282.  The trademark INCONEL can refer to a number of nickel-based allies of particularly compositions.  As 


Regarding claim 5, Kupiszewski teaches the core of his inventor being “cast aluminum bronze” (¶ 36) but does not specifically teach it being made from aluminum.  Dietrich 629 teaches in col. 1, lines 20-23 and 29-31 that elements of a heat exchanger that do not require high structural strength may be made from aluminum.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kupiszewski with the aluminum heat exchanging core of Dietrich 629 as aluminum 

Regarding the limitations of claim 13, refer to the above rejection of claim 22, noting that both INCONEL and HAYNES 282 are alloys containing both nickel and iron.

Regarding the limitations of claim 14, refer to the above rejection of claim 1 regarding the method of constructing a heat exchanger and claim 22 regarding the nickel alloy material of the manifold.

Regarding the limitations of claim 15, refer to the above rejection of claim 22, noting particularly the nickel content of INCONEL 617 which may be 44.214%, within the recited scope of 40%-50% of claim 15.

Regarding the limitations of claim 18, refer to the above rejection of claim 21 regarding the skin of a portion of the monolithic core.  It is further noted that a material taught by Kupiszewski is INCONEL alloy, regarding the composition and nickel content of which refer to the discussion of the above rejection of claim 22.  (Although this discussion was presented in the rejection of claim 22 regarding Duesler’s teachings of INCONEL alloy, they are equally applicable to Kupiszewski who also teaches such an alloy in the context of a coating in the passages of his invention.)
s 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, and Caimano as applied to claim 1 above, and further in view of US Publication No 5,527,445 A to Palumbo et al.

Regarding claims 6 and 7, Kupiszewski teaches a heat exchanger having a core and a manifold attached to the core.  Caimano teaches such a manifold being formed by additive manufacturing.  Neither Kupiszewski nor Caimano teaches the additive manufacturing being performed by electroforming as taught in claim 6 or the electroforming including a direct or pulsed current power supply as taught in claim 7.  Palumbo teaches an electroforming operation for forming structure for a heat exchanger as taught in clam 6 and teaches in col. 3, lines 38-40 that the process uses a direct current power supply which is taught in the Abstract of his invention to be operated in a pulsed manner.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Kupiszewski with the electroforming methods of Palumbo as the method of Palumbo is taught in col 1, lines 13-16 to form structure (taught in Palumbo for the function of in situ repairs) suitable for high temperature and pressure heat exchange applications.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, Caimano, and Palumbo as applied to claims 1, 6, are 7 above, and further in view of US Publication No. 2018/0045471 A1 to Dietrich, hereafter Dietrich 471.

. 

Claims 16 and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kupiszewski, Dietrich 629, Caimano, and Duesler as applied to claims 14 and 15 above, and further in view of Palumbo and Dietrich 471.

Regarding the limitations of claim 16, refer to the above rejection of claims 8 with regard to the electroforming of the manifold and of claim 6 with regard to the laser sintering of the core.

Regarding the limitations of claim 17, refer to the above rejection of claim 2.

Response to Arguments
Applicant’s arguments, see pp. 9-12 of the Appeal Brief, filed 11 February 2021, with respect to the rejections of independent claims 1, 14, and 19 under 35 U.S.C. 102 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385.  The examiner can normally be reached on Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	11 June 2021
/FRANTZ F JULES/           Supervisory Patent Examiner, Art Unit 3763